 Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 1 of 13 PageID# 210



                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division

 UNITED STATES OF AMERICA

                   v.                                    Case No. 1:18-CR-160-LMB

 KEISHA L. WILLIAMS,                                     Trial: October 15, 2018

                  Defendant.


                                GOVERNMENT'S EXHIBIT LIST

        The United States of America, by and through undersigned counsel, hereby submits its

list of trial exhibits.




                     GX                  Description                  Off’d   Adm’d
                   1-1       Zydacron Purchase Agreement


                   1-2       Certified translation of final page of
                             Zydacron Purchase Agreement

                   1-3       U.S. Consul’s certificate of
                             authenticity of foreign public
                             record
                   2-1       Deissenberger letter dated October
                             9, 2017
                   2-2       Ritchie letter dated July 13, 2016

                   2-3       Ritchie letter dated March 2, 2017

                   2-4       Ritchie letter dated April 18, 2017


                   2-5       McLean letter dated May 15, 2015


                   2-6       Ritchie letter dated October 10,
                             2017
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 2 of 13 PageID# 211




             GX               Description            Off’d   Adm’d
           2-7     Ritchie letter dated August 31,
                   2016

           3-1     Text message #s 160570–72
                   between Williams and D’Andrade

           3-2     Text message #s 160585–86
                   between Williams and D’Andrade

           3-3     Text message #s 56069–63747
                   between Williams and D’Andrade

           3-4     Text message #s 125644–127537
                   between Williams and D’Andrade

           3-5     Text message #s 78815–78817
                   between Williams and Arthur
                   Robinson
           3-6     Text message #s 159574–159642
                   between Williams and D’Andrade

           3-7     Text message #s 158331–158340
                   between Williams and D’Andrade

           3-8     Text message #s 127898–129032
                   between Williams and D’Andrade

           3-9     Text message #s 00000423-
                   00010721 between Williams and
                   D’Andrade
           3-10    Text message #s 00038495-
                   00038984 between Williams and
                   D’Andrade
           3-11    Text message #s 00039489-
                   00040862 between Williams and
                   D’Andrade
           3-12    Text message #s 00042243-
                   00042343 between Williams and
                   D’Andrade
           3-13    Text message #s 00044735-
                   00045058 between Williams and
                   D’Andrade



                                        2
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 3 of 13 PageID# 212




             GX              Description             Off’d   Adm’d
           3-14    Text message #s 00055054-
                   00055132 between Williams and
                   D’Andrade
           3-15    Text message #s 00078128-
                   00083573 between Williams and
                   D’Andrade
           3-16    Text message #s 00092886-
                   00099640 between Williams and
                   D’Andrade
           3-17    Text message #s 00101138-
                   00101147 between Williams and
                   D’Andrade
           3-18    Text message #s 00101599-
                   00102153 between Williams and
                   D’Andrade
           3-19    Text message #s 00103106-
                   00106734 between Williams and
                   D’Andrade
           3-20    Text message # 00107484 between
                   Williams and D’Andrade
           3-21    Text message #s 00109098-
                   00109104 between Williams and
                   D’Andrade
           3-22    Text message #s 00111132-
                   00132377 between Williams and
                   D’Andrade
           3-23    Text message #s 00158300-
                   00158317 between Williams and
                   D’Andrade
           3-24    Text message #s 00162034-
                   00165486 between Williams and
                   D’Andrade
           3-25    Text message #s 00171077-
                   00176702 between Williams and
                   D’Andrade
           3-26    Text message #s 00179119-
                   00179741 between Williams and
                   D’Andrade

                                      3
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 4 of 13 PageID# 213




             GX                 Description          Off’d   Adm’d
           3-27    Text message #s 00181697-
                   00187081 between Williams and
                   D’Andrade
           3-28    Text message #s 7556, 7489–87
                   between Williams and Shirley Jo
                   Sanders
           3-29    Text message # 7339 between
                   Sanders and D’Andrade

           3-30    Text message #s 00146421 –
                   191728 between Williams and
                   Daniel Osias
           3-31    SMS messages between Williams
                   and Ike

           3-32    [Reserved]


           3-33    Text message #s 32933–32935
                   between Williams and Arthur
                   Robinson
           3-34    Text message #s 17721–17784
                   between Williams and Arthur
                   Robinson
           3-35    Text message #s 106839–106866
                   between Williams and Arthur
                   Robinson
           3-36    Text message #s 176186–176219
                   between Williams and Ruben
                   Gresham
           3-37    Text message #s 187701–187782
                   between Williams and Ruben
                   Gresham
           3-38    Text message #s 188221–188321
                   between Williams and Ruben
                   Gresham
           3-39    Text message # 188688 between
                   Williams and Ruben Gresham

           3-40    Text message # 31391 – 61406
                   between Williams and Daou

                                        4
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 5 of 13 PageID# 214




             GX                Description               Off’d   Adm’d
           3-41     Text message #s 159772–160888
                    between Williams and Newsome

           3-42     Text message #s 186628–631
                    between Williams and Freeman

           3-43     Text messages #s 163903–164267
                    between Williams and
                    1117
           3-44     Text message # 169666 between
                    Williams and D’Andrade

           3-45     Text messages between Williams
                    and multiple others, August 14,
                    2017, through October 12, 2017
           3-45-1   Image000000(23).png


           3-45-2   Image000000(51).jpg


           3-45-3   IMG_20170903_1030431(3).jpg


           3-45-4   IMG_20170903_1026368.jpg


           3-46     Text messages between Williams
                    and multiple others, June 16, 2016
                    through July 27, 2016
           3-46-1   Imagejpeg_0)(290)


           3-46-2   Imagejpeg_1(28)


           4-1      Email from D’Andrade to Amini
                    Osias dated March 3, 2017

           4-2      Email from Williams to D’Andrade
                    dated September 2, 2017 with 2-
                    page attachment
           4-3      Email chain re: “Fw: Delta
                    Computer solutions, Inc.” with 2-
                    page fax attachment
                                         5
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 6 of 13 PageID# 215




             GX               Description                Off’d   Adm’d
           4-4     Email from Christian D’Andrade to
                   Trevor D’Andrade dated July 13,
                   2016, with attached letter from
                   Marlon Ritchie
           4-5     Email from Williams to Trevor
                   D’Andrade dated July 15, 2016,
                   with subject line “Documents”
           4-6     Email from Williams to Trevor
                   D’Andrade dated July 15, 2016
                   containing multiple attachments
           4-7     Emails between Daniel Osias and
                   Christian D’Andrade between
                   November 15, 2016 and November
                   16, 2016
           4-8     Email from Christian D’Andrade to
                   Keisha Ramrattan, dated October
                   22, 2017
           4-9     Email from Christian D’Andrade to
                   Keisha Ramrattan, dated October
                   23, 2017
           4-10    Email from Williams to UCE dated
                   October 12, 2017, with
                   Deissenberger letter attached
           4-11    Email from Williams to UCE dated
                   October 16, 2017

           4-12    Email from Williams to Williams,
                   dated August 31, 2016, with Merrill
                   Lynch statement attached
           4-13    Email from Williams to Ritchie
                   dated August 31, 2016

           5-1     Sanders check dated August 11,
                   2015, for $8,000 to KWAC

           5-2     CitiBank account statement for
                   KWAC, August 1–August 31, 2015

           5-3     CitiBank internal screenshot




                                        6
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 7 of 13 PageID# 216




             GX               Description               Off’d   Adm’d
           5-4     Five pages of internal Bank of
                   America records relating to
                   Williams’ Merrill Lynch account
           5-5     Citibank official check 230201575


           5-6     Citibank March 2015 monthly
                   statement for KWAC account

           5-7     Citibank official check 230245960


           5-8     Citibank April 2017 monthly
                   statement for KWAC account

           5-9     Citibank official check 230255087


           5-10    Citibank October 2017 monthly
                   statement for KWAC account

           5-11    Citibank branch addresses


           5-12    Bank of America Cashier’s Check
                   0879802271

           5-13    Bank of America withdrawal slip
                   for cashier’s check 0879802271

           5-14    Bank of America credit copy for
                   cashier’s check 0879802271

           5-15    Bank of America account statement
                   for February 2016 for account
                   ending in 7442
           5-16    Bank of America teller records for
                   transfer of $180,000 into account
                   ending in 7442 on February 8, 2016
           5-17    BB&T January 2018 monthly
                   statement for Williams account

           5-18    Citibank December 2017 monthly
                   statement for KWAC account


                                       7
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 8 of 13 PageID# 217




             GX                Description               Off’d   Adm’d
           5-19    Redacted Merrill Edge Statement
                   for $58 million

           6-1     PRTT records for target number
                          9990 for January 1, 2018

           6-2     PRTT records for target number
                          4144 for January 1, 2018

           6-3     Verizon phone records for
                       4144 for July 14, 2016

           6-4     AT&T phone records for
                   9990 from July 14, 2016

           6-5     AT&T phone records for
                   9990 from July 27, 2016

           6-6     AT&T phone records for
                   9990 from December 9, 2016

           6-7     Cell site data for July 14, 2016


           6-8     Cell site data for July 15, 2016


           6-9     Cell site data for July 27, 2016


           6-10    Cell site data for October 16, 2017


           6-11    Cell site data for December 9, 2016


           6-12    Cell site data for November 1, 2017


           6-13    Cell site data for January 2, 2018


           6-14    PRTT records for target number
                          9990 for November 1,
                   2017



                                         8
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 9 of 13 PageID# 218




             GX                Description              Off’d   Adm’d
           7-1     Loan Agreement and Right of First
                   Refusal between Williams and
                   D’Andrade
           7-2     “Updated List of People I
                   Borrowed Money From”

           7-3     Notice from PayPal to Daniel Osias
                   of payments to KWAC on January
                   26, 2018
           7-4     Notice from PayPal to Daniel Osias
                   of payments to KWAC on January
                   26, 2018
           7-5     Handwritten note with information
                   regarding KWAC and $100,000
                   loan
           7-6     Referrals to Celerity by Carla
                   McPhun

           7-7     Four Seasons invoice


           8-1     UCE video recording of Williams
                   on October 12, 2017

           8-2     Clips from UCE video recording of
                   Williams on October 12, 2017

           8-3     Transcript of clips from UCE video
                   recording of Williams on October
                   12, 2017
           9-1     Package left at Thomas Murphy’s
                   door

           9-2     Papers pertaining to a Wells Fargo
                   fax

           9-3     Steve Ike Wells Fargo fax


           9-4     Jimmy Choo neon patent Geranium
                   stilettos

           9-5     Barney’s high-top lace-ups


                                          9
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 10 of 13 PageID# 219




             GX                  Description           Off’d   Adm’d
            9-6     IRO tank top


            9-7     Veronica Beard jacket


            9-8     Breitling watch


            10-1    Jamaal King CV


            10-2    [reserved]


            10-3    Richard Fennern CV


            10-4    Richard Fennern final report


            10-5    Conroy Jett CV


            10-6    Conroy Jett – 1 CD UFED Reader;
                    1 Blu Ray UFED Filesystem &
                    Logical Extractions
                    [Demonstratives]
            10-7    Cell tower map for July 14, 2016


            10-8    Cell tower map for July 15, 2016


            10-9    Cell tower map for July 27, 2016


            10-10   Cell tower map for October 16,
                    2017

            10-11   Cell tower map for December 9,
                    2016

            10-12   Cell tower map for November 1,
                    2017



                                         10
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 11 of 13 PageID# 220




             GX                Description               Off’d   Adm’d
            10-13   Cell tower map for January 1, 2018
                    (EDT)

            10-14   Photograph of a cell tower


            10-15   Diagram of orientation points for
                    cell tower

            10-16   Diagram of three sectors of cell
                    tower

            11-1    Inflows to bank accounts in the
                    name of Keisha Williams and/or
                    KWAC
            11-2    Sources of Money Raised for
                    Software

            11-3    Text messages from Keisha
                    Williams to Christian D’Andrade
                    referencing money that Williams
                    got from people
            11-4    Outflows from bank accounts in the
                    name of Keisha Williams and/or
                    KWAC
            11-5    Travel


            11-6    Payments made from accounts in
                    the name of Keisha Williams
                    and/or KWAC to Austria
            12-1    Christian D’Andrade Plea
                    Agreement

            12-2    Christian D’Andrade Statement of
                    Facts

            12-3    Carla McPhun Plea Agreement


            12-4    Carla McPhun Statement of Facts




                                         11
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 12 of 13 PageID# 221




                 GX                   Description                 Off’d    Adm’d
                12-5      Arthur Robinson Plea Agreement


                12-6      Arthur Robinson Statement of
                          Facts

                12-7      Ruben Gresham Plea Agreement


                12-8      Ruben Gresham Statement of Facts


                13-1      Arthur Robinson grand jury
                          transcript

                13-2      Nouhoum Daou grand jury
                          transcript

                13-3      Rex Osborn grand jury transcript




       The government further respectfully requests leave of the Court to file additional exhibits

if necessary.

                                             G. Zachary Terwilliger
                                             United States Attorney

                                     By:         /s/ Grace L. Hill
                                             Grace L. Hill
                                             Jack Hanly
                                             Assistant United States Attorneys
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             Tel: (703) 299-3700
                                             grace.hill@usdoj.gov
                                             jack.hanly@usdoj.gov




                                               12
Case 1:18-cr-00160-LMB Document 46 Filed 10/09/18 Page 13 of 13 PageID# 222



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2018, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF, which will then send a notification of such filing (NEF) to all

counsel of record.




                                                    G. Zachary Terwilliger
                                                    United States Attorney


                                            By:                    /s/
                                                    Grace L. Hill
                                                    Counsel for the United States




                                               13
